MEMORANDUM **
Gerardo Villareal-Vargas appeals from his guilty-plea conviction and 240-month sentence for possession of methamphetamine within 1,000 feet of a protected area with intent to distribute and distribution of methamphetamine within 1,000 feet of a protected area, in violation of 21 U.S.C. §§ 841(a)(1) and 860. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Villareal-Vargas has filed a brief stating that she finds no grounds for relief, along with a motion to withdraw as counsel of record. Villareal-Vargas has filed a pro se supplemental brief and the government has filed an answering brief.1
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Appellee’s January 31, 2006 motion to submit this appeal on the briefs is granted.